Title: From George Washington to William Heath, 20 April 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 20th 1781
                        
                        It was exceedingly proper to order the men who left the Detachment under the Marquis, to be confined—if the
                            practice should prevail, severe examples must be made—but if it ceases here, and the number is small, it may not be worth
                            the while to send them back, (Altho there should not be evidence sufficient to convict them here with certainty) lest the
                            fear of Punishment should induce them to a final desertion, on their route to those Troops.
                        By the Proceedings of the Court of Enquiry on Captain Pope, there appears to be such information respecting
                            the conduct of the Officer who was on Guard at the time the Prisoners made their escape, that it is necessary he should be
                            put in Arrest, and brought before a Court Martial, for being absent from his Guard, and neglect of duty in suffering the
                            Prisoners to escape from the Guard under his Command—This you will be pleased to direct accordingly. With great regard
                            & esteem I am Dear Sir Your Most Obedient Humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I thank you for the News Paper You forwarded by Major Gibbs.
                        

                    